Citation Nr: 1639679	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-17 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a disability rating in excess of 10 percent for bronchial asthma.

3.  Entitlement to an increased (compensable) disability rating for residuals of a right leg injury.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran served on active duty from December 1979 to April 1989. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2010 rating decision in which the RO denied service connection for tinnitus and continued the assigned disability ratings for the service-connected bronchial asthma and residuals of right leg injury.

In March 2011, the Veteran filed a notice of disagreement (NOD), and a statement of the case (SOC) was issued in June 2012.   The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeal) in August 2013.

In November 2015, the Board remanded the claims on appeal for further action, to specifically include scheduling the Veteran for a requested Board hearing.  As will be discussed below, the Veteran did not appear on the scheduled hearing date.

The Veteran's paper claims file has been converted into a paperless, electronic claims file via the Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  All records in such files have been reviewed. 
	
For reasons expressed below, the matters on appeal are, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



REMAND

Pursuant to the November 2015 Board Remand, the Veteran was scheduled for a Board video-conference hearing to be held on June 10, 2016.  The Veteran was provided notice of this hearing via a May 3, 2016 VA letter.  Prior to the date of the scheduled hearing, on June 3, 2016, the Veteran's attorney sent correspondence to VA requesting that the hearing be rescheduled.

Apparently, the correspondence was not associated with the Veteran's claims file prior to the date of the scheduled hearing, and when the Veteran did not appear for the hearing, it was concluded that he failed to appear.  However, review of the documents currently of record clearly reveals that the Veteran's attorney had requested that the hearing be rescheduled prior to the date of the hearing.  

Under these circumstances, the Board finds that there remains an outstanding request for rescheduling of the Veteran's Board video-conference hearing.  See 38 C.F.R. § 20.704 (c) (2015).  As the AOJ schedules Board video-conference hearings, a remand of these matters for rescheduling of the requested Board video-conference hearing is warranted.

Accordingly, these matters are hereby REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing in accordance with his request, notifying him and his attorney of the date and time of the hearing.  See 38 C.F.R. § 20.704(b)(2015).

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

